Filed 3/30/22 Jensen v. Jensen CA2/1
         TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE

KRISTEN KERR JENSEN,                                               B307354

         Plaintiff and Respondent,                                 (Los Angeles County
                                                                   Super. Ct. No. BD553016)
         v.

STEVEN E. JENSEN,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, Lynn H. Scaduto, Judge. Affirmed.
      Klapach & Klapach and Joseph S. Klapach for Defendant and
Appellant Steven E. Jensen.
      Crowell & Moring, Emily T. Kuwahara, Andrew Holmer, Ian
Logan; Family Violence Appellate Project, Arati Vasan, Jennafer
Dorfman Wagner, Erin C. Smith and Jodi Lewis for Plaintiff and
Respondent Kristen Kerr Jensen.
      Latham & Watkins, Marguerite M. Sullivan, Allison O’Hara,
Erin Marie Hallagan and Benjamin Philip Stollman for DV LEAP
as Amicus Curiae on behalf of Plaintiff and Respondent Kristen
Kerr Jensen.
      Community Legal Aid SoCal and Sarah Reisman for
Community Legal Aid SoCal as Amicus Curiae on behalf of Plaintiff
and Respondent Kristen Kerr Jensen.
      California Women’s Law Center and Chelsea Mutual for
California Women’s Law Center as Amicus Curiae on behalf of
Plaintiff and Respondent Kristen Kerr Jensen.

      _____________________________________________

     This is an appeal from an order granting a permanent
domestic violence restraining order against a divorced husband,
Steven E. Jensen. Steven1 appeals, contending that (1) the
California court no longer has jurisdiction over this matter because
Steven and Kristen, his former wife, now live in North Carolina,
(2) the court erred in denying his forum non conveniens motion to
dismiss, (3) in any event the trial court applied the wrong law, and
(4) the order is not supported by substantial evidence. We reject
Steven’s claims of error and affirm the order.

       FACTUAL AND PROCEDURAL BACKGROUND
       Steven and Kristen were married in 2005, and thereafter
had two children (one born in 2008, the other in 2010). In 2011,
in California, Kristen filed a petition to dissolve the marriage. The
court entered a stipulated temporary custody order in June 2015,
tried the remaining issues in July 2015, and entered a judgment in
September 2015.
       In August 2015, Steven sued Kristen and others, alleging
that Kristen had hacked into Steven’s email account and, through

      1 Forthe sake of clarity, we use the parties’ first names.
No disrespect is intended.




                                  2
her attorney, used information thereby obtained in the dissolution
action. Kristen filed a cross-complaint, alleging breach of fiduciary
duty and invasion of privacy, among other claims.2
      In September 2016, Steven pleaded guilty to three counts
of contempt for violating the court’s child custody and visitation
order on three separate occasions. The court sentenced him to
two days in jail, suspended execution of sentence, and placed him
on probation for one year.
      In 2017, Kristen filed a request for a domestic violence
restraining order against Steven, alleging that Steven had engaged
in a pattern of harassment. Following an evidentiary hearing,
the court issued a three-year restraining order protecting Kristen
(the DVRO). The court found Kristen had met her burden of
establishing abuse in the form of harassment and disturbing the
peace, including the malicious dissemination of nude photos of
Kristen that Steven obtained from Kirsten’s old phone. The court
further stated it had considered Steven’s destruction of personal
property (breaking a picture), and “a plethora of harassing,
sarcastic and insulting communications” from Steven to Kristen,
her attorneys, and one of Kristen’s friends. The court did not make
any finding that Steven had engaged in any violence or threats of
violence.
      The DVRO prohibits Steven from, inter alia, harassing,
threatening, or disturbing the peace of Kristen. It prohibits Steven
from coming within 100 yards of Kristen, with exceptions for
parent / teacher conferences, back to school nights, “and any other
event that parents are invited to attend, in which case [Steven]

      2 As of June 2020, this civil lawsuit between the parties
was still pending. The record does not indicate the ultimate fate
or more current status of the lawsuit after that point.




                                  3
must stay at least 20 yards from [Kristen] where possible; if the
room / space is not large enough, then [Steven] must stay 5 yards
away from [Kristen].” The DVRO also contains an exception for
brief and peaceful contact between Steven and Kristen as required
for court-ordered visitation. A custody and visitation order was
attached to the DVRO, and among other things, it prohibited
Steven from attending the children’s extracurricular activities
or field trips during Kristen’s custodial time without her express
written permission.3 Following a successful petition for a writ of
mandate Steven filed with this court, the family court modified the
DVRO to permit him to attend Kristen’s deposition in his civil suit
against her.
       In February 2018, Steven violated the child custody and
visitation order attached to the DVRO by attending a school
field trip during Kristen’s custodial time without obtaining her
written consent. The court found him in contempt and sentenced
him to five days in jail and 120 hours of community service.
       In March 2019, the parties agreed to move to North Carolina
and the court entered a stipulated modified judgment granting
Kristen sole legal custody of the children and visitation rights
for Steven. Steven and Kristen agreed they would “register [the
judgment implementing] this Settlement Agreement . . . with the
family law court[ ] in Mecklenburg County, North Carolina.”
       In April 2019, while the parties presumably were still living
in California, Kristen requested the court issue an order to show
cause why Steven should not be held in contempt for alleged

      3 Neither  party argues that this order altered the basic
visitation or custody terms arrangement between the parties. To
the contrary, the DVRO notes that it does not modify the custody
and visitation terms set forth in the attached order.




                                  4
violations of the DVRO and / or the child custody and visitation
terms of the stipulated judgment. The court dismissed the
contempt charges when Kristen and her lawyer failed to appear
for the hearing, then reinstated them at Kristen’s request. Steven
filed a petition for a writ of mandate and we issued an alternative
writ, in response to which the family court vacated its rescheduling
order, thus putting an end to this round of contempt proceedings.
       On May 15, 2020, by which time the parties had settled in
North Carolina, Kristen filed a request to “permanently” renew the
DVRO both in the Los Angeles County Superior Court and a North
Carolina court. On May 29, 2020, the North Carolina court denied
Kristen’s request, apparently for lack of jurisdiction.4 Kristen
alleged that Steven “continues to taunt [her,] flip [her] off at the
site of custodial exchanges” and “writ[e] excessive, unfriendly and
caustic communications.” She more specifically alleged various
incidents, including ones in which Steven had (without her
permission) signed up their son for flag football, then attended
the games and volunteered too frequently at their children’s
school during her custodial time. Steven filed a response in the
Los Angeles County Superior Court, supported by a declaration


      4 Kristen contends the North Carolina court denied
the request for lack of jurisdiction, something Steven, in a
declaration he filed below, acknowledges he personally witnessed.
Nevertheless, Steven’s opening brief suggests the North Carolina
court denied Kirsten’s motion because she failed to present
sufficient evidence to support the motion. The record does not
contain the North Carolina court’s order, and a statement in a brief
is insufficient to meet Steven’s burden to furnish us with a record
supporting this claim. (Hernandez v. California Hospital Medical
Center (2000) 78 Cal.App.4th 498, 502.)




                                  5
disputing Kristen’s allegation. He also filed a motion to dismiss on
forum non conveniens grounds.
      The hearing on Kristen’s DVRO renewal request was presided
over by the same Los Angeles County Superior Court judge that
had held Steven in contempt in 2018 and considered Kristen’s
unsuccessful 2019 contempt request.5 The court denied Steven’s
oral request for a continuance, and the hearing proceeded with
Kristen as the only witness. The court denied Steven’s motion
to dismiss, then permanently renewed the restraining order.
       In so doing, the court considered the evidence before and
findings of “the judge then assigned to the case . . . when he granted
petitioner’s original application” for the DVRO. The court noted
that, under the applicable standard, such findings and evidence
“may alone provide the necessary proof to warrant renewal.” The
court then considered events and circumstances since the DVRO
was issued, and concluded such evidence, when considered with the
evidence underlying the original DVRO, “demonstrates that nothing
has changed since the court issued the [DVRO] on May 16, 2017.
[Steven] continues to show that he is driven to humiliate, punish
and taunt [Kristen]. This court has observed [Steven] to be creative
and calculating in his efforts to rattle [Kristen]. The court found
the incidents petitioner credibly described in her May 15, 2020,
declaration and in her [in court] testimony . . . to be only the tip
of the iceberg in terms of [Steven’s] continued harassment and
disturbing of [Kristen’s] peace.” The court then provided “[o]ther
illustrative examples,” including: (1) Steven’s “repeated requests
in 2017 and 2018 to modify the term of the restraining order,” in


      5 Other judicial officers heard the initial DVRO request and
the various dissolution proceedings.




                                  6
support of which Steven made representations “the court found . . .
to be false and pretextual,” (2) Steven’s efforts in December 2017
to have Kristen held in contempt for interfering with his custodial
time when she took the children to San Diego following fire-related
school closures, even though “[i]t was undisputed that [Kristen]
had offered [Steven] make up time,” (3) Steven’s efforts to
oppose Kristen’s request to spend Christmas with the children,
at the hearing regarding which Steven offered a “fabricat[ed]”
“description . . . of the Christmas celebrations he previously
organized for the children,” (4) Steven’s contempt conviction in
2018, in connection with which Steven “had taken affirmative steps
intended to create ‘plausible deniability’ for his planned violation,”
and (5) that during a 2019 hearing, Steven “flipped off ” Kristen.
       “In light of . . . the evidence and findings upon which the
[DVRO] was based[,] . . . the evidence before the court of [Steven’s]
violation of the restraining order in the form of, inter alia, a
contempt conviction, and . . . the evidence before the court of
[Steven’s] further acts of harassment and disturbing [Kristen’s]
peace during the term of the restraining order, the court concludes
that [Kristen] has met her burden of proving by a preponderance
of the evidence that she has an objectively reasonable apprehension
of future abuse.” The court deemed a five-year renewal to be
insufficient, and a permanent renewal to be “warranted,” based
on “the young age of the parties’ children, who are 10 and 12, and
[Steven]’s apparently ongoing drive to humiliate, punish, and taunt
[Kristen].” The court declined to modify the DVRO as requested
by Steven, but “without prejudice to [his] ability to seek such
modifications at a later time.”




                                  7
                           DISCUSSION
      Steven appeals from the order permanently renewing
the DVRO. He argues that the court lacked jurisdiction to renew
the DVRO, erred in denying his motion to dismiss on forum
non conveniens grounds, and applied the wrong legal standard in
assessing Kristen’s renewal request, the court’s granting of which
he claims also is not supported by sufficient evidence. We address
each of these arguments in turn below. We conclude the court
had jurisdiction to hear the renewal request, correctly concluded
Los Angeles was the appropriate forum, and did not reversibly err
in renewing the DVRO.

      A.    The Family Court Had Subject Matter
            Jurisdiction to Permanently Renew
            the DVRO
       Steven contends the parties’ residence in North Carolina
terminated the family court’s subject matter jurisdiction over
Kristen’s DVRO renewal request. Where, as here, the evidence
bearing on jurisdiction is undisputed, a determination of subject
matter jurisdiction is a legal issue subject to de novo review. (Dial
800 v. Fesbinder (2004) 118 Cal.App.4th 32, 42 [subject matter
jurisdiction is the power of the court over a cause of action or to
act in a particular way].)
       Steven does not dispute that, at the time the California court
granted Kristen’s request for the DVRO in 2017, the court had the
requisite subject matter jurisdiction, as well as personal jurisdiction
over the parties. Nor does Steven contest that personal jurisdiction,
if proper at the commencement of an action, remains throughout
the duration of the action (Code Civ. Proc., § 410.50, subd. (b)), even
if the parties move to another state. (See In re Marriage of Rassier
(2002) 96 Cal.App.4th 1431, 1435 [Florida court retained personal
jurisdiction to address spousal support issue even though



                                  8
parties had since moved to California].) Steven, contends,
however, that the California court lost subject matter jurisdiction
over disputes regarding the protective order when the parties
moved to North Carolina.
       Once properly established at the outset of a lawsuit,
“[j]urisdiction of [a] court over . . . the subject matter of an action
continues throughout subsequent proceedings in the action.” (Code
Civ. Proc., § 410.50, subd. (b); see also Carney v. Resolution Trust
Corp. (5th Cir. 1994) 19 F.3d 950, 954 [subject matter jurisdiction
is determined at the time an action is filed].) “[A]n application
for an order under the DVPA to restrain a person for the purpose
of preventing the recurrence of domestic violence is . . . itself
essentially a ‘ “cause of action” ’ [citations] and may properly be
considered an independent ‘lawsuit’ ” or “ ‘ “action.” ’ ” (Nakamura
v. Parker (2007) 156 Cal.App.4th 327, 335 [citations omitted].)
Steven offers no authority for the proposition that, at the time
Kristen sought renewal of the DVRO, the restraining order
“action” had concluded. Nor would it make sense that the action
would conclude before the term of the restraining order had run
(which, at the time Kristen sought renewal, it had not). Kristen’s
renewal request was thus part of “subsequent proceedings” in that
action, and the court had subject matter jurisdiction to consider it.
(Code Civ. Proc., § 410.50, subd. (b).) The DVRO is also a form of
injunction subject to Code of Civil Procedure which grants courts
jurisdiction to “modify or dissolve an injunction or temporary
restraining order” (id., § 533) or a “final injunction” (Civ. Code,
§ 3424, subd. (a)) upon a showing that, inter alia, “the ends of
justice would be served by the modification or dissolution.” (Code
Civ. Proc., § 533; Civ. Code, § 3424, subd. (a).)
       Steven disputes the general principle that subject matter
jurisdiction, once established, continues throughout the course




                                   9
of an action. He argues that California courts instead should
require “continuing subject matter jurisdiction,” meaning a court
may lose jurisdiction depending on how circumstances evolve
throughout the proceedings. In this case, he argues, California
jurisdiction should not continue because both parties lived in
North Carolina when Kirsten made her request of the California
court. The case law that Steven relies on, however, involves
the Uniform Child Custody Jurisdiction and Enforcement Act,
Family Code section 3400 et seq. (the UCCJEA), legislation that
determines jurisdiction only in custody or visitation disputes.6 (See
§ 3402, subd. (d) [“ ‘[c]hild custody proceeding’ ” for purposes of the
UCCJEA “means a proceeding in which legal custody, physical
custody, or visitation with respect to a child is an issue”]; In re
Marriage of Fernandez-Abin & Sanchez (2011) 191 Cal.App.4th
1015, 1037 [“the UCCJEA is the exclusive means of determining
subject matter jurisdiction in custody disputes involving other
jurisdictions”].) Nor are we convinced the concept he espouses
should be applied in this case absent implementing legislation.
      Steven’s cases that do not involve the UCCJEA are
inapposite. In North Alaska Salmon Co. v. Pillsbury (1916) 174
Cal. 1, the issue was whether the court had jurisdiction at the time
the action was filed. (Id. at pp. 2−7.) That was never disputed
in the case at bar. The issue in In re Marriage of Amezquita &
Archuleta (2002) 101 Cal.App.4th 1415, 1422 involved a California
court’s improper modification of an order made by a New Mexico
court, over which the New Mexico court had exclusive subject
matter jurisdiction pursuant to the Uniform Interstate Family


      6 Unless otherwise indicated, all further statutory references
are to the Family Code.




                                  10
Support Act, section 5700.101 et seq. In re Marriage of Jensen
(2003) 114 Cal.App.4th 587—a case that does not involve the
parties in the instant matter—dealt with an order implementing
a marital settlement agreement provision that “ ‘for so long as
the [s]uperior [c]ourt . . . has jurisdiction over [the parties’ autistic
child], it shall make such custody, visitation and support orders as
are reasonable, necessary and in his best interest.’ ” (Id. at p. 591,
italics omitted.) After the autistic child had reached the age of
majority and moved to another country, the court issued an order
regarding his visitation with a parent. (Id. at pp. 591−592.) The
Court of Appeal concluded that the lower court lacked jurisdiction
to issue such an order, because there is no statutory basis for
requiring an adult child to visit a parent, and the court did not
have jurisdiction to require such visit on any other basis (such as
a guardianship). (Id. at pp. 593−594.)

      B.     The Court Did Not Impermissibly Apply
             California Law to Acts that Occurred in
             North Carolina
       Steven claims that, independent of the jurisdictional issue,
his due process rights were violated by the court’s application
of section 6345, which governs renewal of domestic violence
restraining orders. He contends the court in effect granted “extra-
territorial effect” to that section. We disagree.
       That a protective order issued in California may
restrict what North Carolinians may do within the borders of
North Carolina is an outcome sanctioned by North Carolina law—
not an impermissible extraterritorial application of California law.
Specifically, North Carolina law requires that “[a] valid protective
order entered by the courts of another state . . . be accorded full
faith and credit by the courts of North Carolina whether or not the
order has been registered and shall be enforced by the courts and



                                    11
the law enforcement agencies of North Carolina as if it were an
order issued by a North Carolina court.”7 (N.C. Gen. Stat. Ann.,
§ 50B-4, subd. (d).)
       Steven’s reliance on Bigelow v. Virginia (1975) 421 U.S. 809,
825 is misplaced. Bigelow does not concern an order by a court that
had jurisdiction over the parties at the time the action was filed.
His other cases are distinguishable for the same reason. (E.g., State
Farm Mutual Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408,
421; BMW of North America, Inc. v. Gore (1996) 517 U.S. 559, 572;
N. Y. Life Ins. Co. v. Head (1914) 234 U.S. 149, 161.)

      C.    The Court Properly Denied Steven’s Forum
            Non Conveniens Motion to Dismiss
       Steven contends that, assuming the family court had
jurisdiction, it erred in denying his motion to dismiss on forum
non conveniens grounds. We disagree.
        “In determining whether to grant a motion based on
forum non conveniens, the court first must make a threshold
determination whether the alternate forum is a suitable place for
trial.” (Chong v. Superior Court (1997) 58 Cal.App.4th 1032, 1036.)
The trial court’s determination of whether a suitable alternative
forum exists is reviewed de novo. (American Cemwood Corp. v.
American Home Assurance Co. (2001) 87 Cal.App.4th 431, 436.)
North Carolina can only be a suitable alternative forum if it has
jurisdiction to hear the dispute. (Id. at p. 438.) Steven has not
provided us with a record establishing that this is the case. To the


      7 California has adopted the Uniform Interstate Enforcement
of Domestic Violence Protection Orders Act (§§ 6400−6409), which
likewise allows for the enforcement in California of domestic
restraining orders entered in other states.




                                 12
contrary, the current record reflects that, in a declaration Steven
submitted below, he stated under penalty of perjury that when
Kristen “filed for a renewal of this DVRO in North Carolina, . . .
the [c]ourt dismissed the matter for lack of jurisdiction.” The
declaration further states that Steven was personally present
for the hearing in North Carolina at which this occurred. Steven
now disputes that this is true, but does not provide us with
the North Carolina court’s order, nor does he explain why his
declaration below provides contrary information. It is Steven’s
burden to make the threshold showing that North Carolina is a
suitable alternative forum, and he has failed to do so.
       Even assuming North Carolina is a suitable alternative
forum, however, the record does not support that it is more suitable
or convenient than California for these parties and this dispute.
The parties may be residents of North Carolina now, but their
dispute involves an order of the Los Angeles County Superior
Court, a court that has an extensive history with the subject of that
order—that is, Steven’s conduct vis-à-vis Kristen. In addition, the
same trial judge that decided the renewal request presided over
the February 2018 contempt proceedings, which formed part of the
basis for the court’s renewal.
       The court did not err in denying Steven’s motion to dismiss
for forum non conveniens.

      D.    The Family Court Did Not Reversibly Err
            in Permanently Renewing the DVRO
      The deciding issue before the court in considering
Kristen’s renewal request was whether Kristen had established,
by a preponderance of the evidence, an objectively reasonable
apprehension of future abuse. (Ritchie v. Konrad (2004) 115
Cal.App.4th 1275, 1287−1288 (Ritchie).) Under this standard,
a court must consider the “underlying findings and facts



                                 13
supporting th[e] [original] order,” which “often will be enough
in themselves to provide the necessary proof to satisfy that test.
[¶] Also potentially relevant are any significant changes in
the circumstances surrounding the events justifying the initial
protective order.” (Id. at p. 1291; Ashby v. Ashby (2021) 68
Cal.App.5th 491, 515−516.) Contrary to Steven’s assertion,
post-DVRO conduct a court may consider need not rise to the
level of abuse or constitute a violation of the DVRO.8 (See § 6345,
subd. (a); Ritchie, supra, 115 Cal.App.4th at pp. 1287−1288; Ashby,
supra, 68 Cal.App.5th at pp. 515–516 [although DVRO violations
can support renewal, “compliance with a DVRO [does not]
preclude[ ] a finding of reasonable apprehension”]; Cueto v. Dozier
(2015) 241 Cal.App.4th 550, 561.) Indeed, section 6345 expressly
permits a domestic violence restraining order “be renewed . . .
without a showing of further abuse since the issuance of the original
order.” (§ 6345, subd. (a), italics added.) Renewal requires only
a showing “demonstrat[ing] it is more probable than not there
is a sufficient risk of future abuse to find the protected party’s
apprehension is genuine and reasonable.” (Ritchie, supra, at
p. 1290.)
       Based on the incorrect premise that renewal requires a
showing of post-DVRO abuse, Steven contends the court applied
a “deeply flawed” definition of abuse and therefore applied the
incorrect legal standard in renewing the restraining order.
Specifically, he argues that the court deemed his conduct since
the original DVRO issued—conduct he says does not violate the
restraining order and / or was expressly permitted under the custody

      8 Ofcourse, a court may only consider conduct proven by
admissible evidence, a subject we discuss below in connection
with Steven’s arguments about evidence of his litigation filings.




                                 14
and visitation agreement—to be abuse and harassment. First,
as noted, reasonable apprehension of future harm does not require
a showing of abuse, misconduct, or harassment since the initial
DVRO was issued; nor does it require a violation of the original
order. Second, Steven selectively quotes from and thereby
mischaracterizes the court’s order as finding Steven’s conduct
since the original DVRO issued constituted abuse and harassment.
The court’s written order, when read in full, demonstrates that
the court considered the evidence of harassment that justified
the original DVRO, then looked to conduct since the DVRO to
determine whether such harassment was likely to continue. It
neither required any conduct post-dating the DVRO to meet, nor
concluded that it did meet, the legal definitions of harassment
and / or abuse.
        Steven also contends the court violated his constitutional
rights, because it improperly relied on Steven’s litigation filings as
part of the basis for renewing the restraining order. Assuming, for
the sake of argument, that the court erred in considering Steven’s
petitioning conduct, any such error would be harmless. In arguing
to the contrary, Steven claims such error is per se prejudicial,
because when a trial court applies the wrong legal standard, it
necessarily misunderstands the scope of its discretion. But Steven
mischaracterizes the nature of the claimed error. The court
correctly identified the issue to be decided and applied the correct
standard for deciding it; if it erred at all, it erred by considering
petitioning conduct. This is akin to a finder of fact considering
inadmissible evidence, an error which is reversible only upon a
showing of prejudice. “Claims of evidentiary error under California
law are reviewed for prejudice applying the ‘miscarriage of justice’
or ‘reasonably probable’ harmless error standard of People v.
Watson (1956) 46 Cal.2d 818, 836,” under which “it is the burden




                                  15
of appellants to show that it is reasonably probable that they would
have received a more favorable result at trial had the error not
occurred.” (Christ v. Schwartz (2016) 2 Cal.App.5th 440, 447.)
       Here, any error was harmless because strong admissible
evidence unrelated to Steven’s petitioning conduct sufficiently
supports the court’s finding of a reasonable apprehension of future
harm, such that it is not reasonably probable that the court would
have ruled differently, had it not considered Steven’s petitioning
conduct. (See Christ v. Schwartz, supra, 2 Cal.App.5th at p. 447.)
This is because nothing in the record suggests that, since the
original DVRO was issued, the parties have “moved on with their
lives so far that the opportunity and likelihood of future abuse
has diminished.” (Ritchie, supra, 115 Cal.App.4th at p. 1291.)
In addition, as the court noted in its renewal order, the record
supports that in 2018, Steven violated the custody and visitation
order attached to the DVRO—despite having been previously jailed
for such violations—resulting in a judgment of contempt.9 The
court further found this violation was not inadvertent, but rather
that Steven took “affirmative steps intended to create ‘plausible
deniability’ for his planned violation.” The court also found that,
three years after the DVRO was issued, Steven remained motivated
to upset and / or lash out at Kristen—so much so that “right under
the noses of a judge and a bailiff,” he engaged in what the court
described as an “obscene gesture” toward Kristen. Thus, evidence
of non-petitioning conduct contained in the record affirmatively
demonstrates that the same hostilities underlying the original

      9 The court’s order refers to this as a violation of the “stay
away provisions of the restraining order,” but the record suggests
that this was a violation of the custody and visitation order
attached to the DVRO.




                                  16
DVRO persist, and that Steven is not to be trusted to respect
appropriate boundaries or exhibit appropriate behavior when
Kristen is involved.

                         DISPOSITION
      The order granting a permanent restraining order is affirmed.
Kristen is awarded her costs on appeal.
      NOT TO BE PUBLISHED.




                                          ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  VOGEL, J.*




      * Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                 17